Case 1:19-mj-03957-EGT Document 1 Entered on FLSD Docket 12/05/2019 Page 1YR
                                                                           of 2

                                                                                            Dec 5, 2019

                                        U.S. Department of Justice                                       Miami




                                          United States Attorney
                                          Southern District of Florida


                                                         99 NE. 4th Street

19-3957-MJ-TORRES                                        Fourth Floor
                                                         Economic Crimes Section
                                                         Miami, Florida 3313 2
                                                         (305) 961-9061

                                                         December 4, 2019

  VIA EMAIL TO COUNSEL

Frank Bianco




       Re:     Wire Fraud Investigation

Dear Mr. Bianco:

          This letter is to inform you that the United States Federal Bureau of Investigation is
conducting an investigation involving allegations of conspiracy to commit wire fraud, and wire
fraud, perpetrated by you. Specifically, according to information supplied to this Office by the FBI,
you participated in a scheme to defraud investors by, among other things, soliciting funds for
investment, which funds you then misappropriated for your personal use and benefit. Your alleged
conduct implicates serious violations of federal criminal law, including Title 18, United States Code,
Sections 1349 and 1343, and, if you are convicted, could result in the imposition of a term of
imprisonment, fine, and/or restitution.

         The FBI has completed the initial evaluation of the evidence, and we are now prepared to
go forward with criminal charges related to the above-described conduct. If necessary, we intend
to present the matter to a grand jury for indictment.

          Although you are not obligated to make any statement to law enforcement, you may wish
to supply your version of the events in question to interviewing agents, for the purpose of cooperating
in this investigation. You may also wish to seek the assistance of an attorney before making any
such statement. If you do wish to make a statement, I suggest that you have your attorney contact
me as soon as possible in order to discuss this matter. If you cannot afford an attorney, you may
provide this letter to the Clerk of the United States District Court for the Southern District of Florida,
located at 400 North Miami Avenue, gth Floor, in Miami, and an attorney will be assigned for you.
Case 1:19-mj-03957-EGT Document 1 Entered on FLSD Docket 12/05/2019 Page 2 of 2




Please contact me if you wish to schedule a court appearance for the purpose of appointing counsel.
I can be reached at (305)-961-9061.

          Finally, should you decide to retain an attorney, no adverse inference will be drawn strictly
as a result of your decision to seek the advice of counsel before giving a statement. In addition,
should an attorney acting upon your behalf wish to contact me, I would be willing to engage in
limited discussion with counsel regarding your status in this investigation, as well the extent, if any,
to which you would be willing to provide information to federal investigators.



                                                                        s~
                                                                        Amanda Perwin
